REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 4688238) discloses a rock sample (10) inspection method (abstract), comprising: preparing a sample of formation rock (10) by encapsulating (with 37) the sample; inserting the sample (10) into a vessel body (20) as part of a test assembly; enclosing the sample within a low compressibility fluid (via 35-36); applying a pressure to an interior of the vessel body; conducting a measurement scanning test on the sample (abstract); and having results of the measurement scanning test for further analysis (abstract). The prior art (e.g., US 4884455 (fig. 1b), US 5036193 (fig. 2), US 5164672 (fig. 1)) disclose other methods of sample inspection. 
However, the prior art fails to disclose or fairly suggest a rock sample inspection method, including: preparing a sample of formation rock by encapsulating the sample; and applying a pressure to an interior of the vessel body by tightening a compression screw employing a piston acting on said low compressibility fluid, in combination with all of the other recitations in the claim. 

Regarding claim 10 and its dependent claim(s), if any, the prior art (e.g., US 4688238) discloses a method of inspecting (abstract) a rock sample (10), comprising: inserting the rock sample (10) into a hydraulic fluid chamber (20) of a vessel body; injecting hydraulic fluid (via 34-36) into the hydraulic fluid chamber; and conducting a measurement scanning test on the sample (abstract).
However, the prior art fails to disclose or fairly suggest a method of inspecting a rock sample, including: threading a compression screw into the vessel body; and tightening the compression screw to pressurize the hydraulic fluid with a piston acting on the hydraulic fluid, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884